Order entered September 15, 2017




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-17-00417-CR

                            ANDREA LANE WHITNEY, Appellant

                                               V.

                                  THE STATE OF TEXAS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-80492-2016

                                            ORDER
       Before the Court is appellant’s September 14, 2017 second motion for extension of time

to file appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed within ten

days of the date of this order.


                                                      /s/   ADA BROWN
                                                            JUSTICE